DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 03/07/2022.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claim 1 is amended.
Claims 9 – 13 are allowed.
Claims 14 – 20 are withdrawn

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napolitano (US 20150351739 A1) (cited in last office action).
Regarding claim 1, Napolitano discloses a knotless instability suture anchor construct (fixation device 110) (paragraph [0051]), comprising: 
an anchor (sleeve 190) having a length of suture material (see annotated Fig. 13) passing therethrough, the suture material (see annotated Fig. 13) having a loop strand (see annotated Fig. 13) having a central longitudinal axis (see annotated Fig. 13) extending along the length thereof (Examiner’s note: the central axis of the sleeve 190 extends along the length of the sleeve 190, as the central axis defined belongs to the sleeve 190; therefore, regardless of the sleeve 190 orientation, the central axis of the sleeve will still extend along the length of the sleeve 190) from a first end (see annotated Fig. 13) to a second end (see annotated Fig. 13) (Examiner’s note: when the fixation device is lined along one axis, then the loop strand will be such that it extends along the central longitudinal axis from the first and second ends) thereof and terminating at a first end (first loop 112 end) and a post strand (see annotated Fig. 13) terminating at a second end (free end 122) (paragraph [0051] and Fig. 13); 
a splice loop (see annotated Fig. 13) formed by the first end (first loop 112 end) (Fig. 13), wherein the splice loop (see annotated Fig. 13) is formed by a length (Examiner’s note: it should be understood that no limitations have been given to define the size of the length in relation to size of the loop strand; therefore, so as long as the splice loop is formed by any amount of the loop strand, which is shown in the annotated Fig. 13, then the recited limitation has been met) of the loop strand (see annotated Fig. 13) extending into an interior (see annotated Fig. 13) of the loop strand (see annotated Fig. 13), extending coaxially along the central longitudinal axis and along the length (see annotated Fig. 13) (Examiner’s note: the width of the splice loop extends coaxial and along the central axis of the loop strand, and furthermore it should be understood that the splice loop referenced by the examiner, is a 3D object, meaning that the splice loop extends in all directions, which includes some amount of extension along the length of the loop strand, therefore the limitation is met) of the loop strand (see annotated Fig. 13) while within the interior of the loops strand (see annotated Fig. 13), and extending back outside of the interior (see annotated Fig. 13) of the loop strand (see annotated Fig. 13). 
a sliding construct (see annotated Fig. 13) formed by the first end (first loop 112 end) and the second end (free end 122) (paragraph [0053] and Fig. 13 – 15); 
wherein the sliding construct (see annotated Fig. 13) is configured to adjust the relative position of the splice loop (see annotated Fig. 13) and the anchor (sleeve 190) (pulling on free end 122 closes the adjustable loop 13, which adjusts the position of the anchor, sleeve 190, relative to the splice loop – paragraph [0053] and Fig. 13 – 15).
Annotated Figure 13 of Napolitano

    PNG
    media_image1.png
    824
    1026
    media_image1.png
    Greyscale


Regarding claim 2, Napolitano discloses the suture construct of claim 1, further comprising a fixed gap (see annotated Fig. 13) between the splice loop (see annotated Fig. 13) and the sliding construct (see annotated Fig. 13).

Regarding claim 3, Napolitano discloses the suture construct of claim 1, wherein the sliding construct (see annotated Fig. 13) is positioned distally to the splice loop (see annotated Fig. 13).

Regarding claim 4, Napolitano discloses the suture construct of claim 1, wherein the sliding construct (see annotated Fig. 13) is selected from the group consisting of a single friction hitch and a multiple friction hitch.

Regarding claim 5, Napolitano discloses the suture construct of claim 1, wherein the loop strand (see annotated Fig. 13) is configured to be pulled to decrease the perimeter of the splice loop (see annotated Fig. 13) from a first size (size in Fig. 13) to a second size (size in Fig. 15) smaller than the first size (pulling on the free end 122 pulls on the sliding construct, which pulls on the loop strand resulting in the decrease in size of the loop 112) (paragraph [0051 – 0053] and Fig. 15).
Annotated Figure 13 of Napolitano

    PNG
    media_image1.png
    824
    1026
    media_image1.png
    Greyscale


Regarding claim 6, Napolitano discloses the suture construct of claim 1, wherein the anchor (sleeve 190) is selected from the group consisting of an all-suture anchor and a rigid anchor (sleeve 190 is an all-suture anchor as it is a filamentary sleeve – paragraph [0051]).

Regarding claim 7, Napolitano discloses the suture construct of claim 1, wherein the sliding construct (see annotated Fig. 13) creates a positioning loop (adjustable loop 113) in the suture material (see annotated Fig. 13) of a first size (size in Fig. 13) defined at least in part by the anchor, wherein the post strand (see annotated Fig. 13) is configured to be pulled to decrease the perimeter of the positioning loop (adjustable loop 113) to a second size (size in Fig. 15) smaller than the first size (Examiner’s note: Napolitano states “Free end 122 is tensioned, which contracts adjustable loop 113” – paragraph [0053]).
Annotated Figure 13 of Napolitano

    PNG
    media_image1.png
    824
    1026
    media_image1.png
    Greyscale
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 20150351739 A1) as applied to claim 1 above, and further in view of Foester (US 20140277133 A1) (cited in last office action).
Regarding claim 8, Napolitano discloses the device of claim 1 above.
However, Napolitano is silent as to the number of times the suture passes through the anchor.
As to the above, Foerster teaches, in the same field of endeavor, a flexible implant comprising an anchor (anchor 100) having a length of suture material (suture length 110), wherein the suture material (suture length 110) passes through the anchor (anchor 100) at least 6 times (Fig. 1B).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the anchor and suture system of Napolitano such that the suture material passes through the anchor at least 6 six times, as it is common in the art to have and the multiple passing locations can aid in the scrunching of the anchor thus increasing the frictional resistance in the bone tunnel, giving the anchor a stronger hold.

Allowable Subject Matter
Claims 9 – 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record alone or in combination with fails to disclose or make obvious a threader assembly with a cover and a back piece with a removably attached threader arm, a clip receiving aperture on the back piece, the threader further comprising a hook on the removable threader arm; the system further comprising a knotless instability suture anchor comprising an anchor, a length of suture material passing therethrough, the suture material having a loop strand terminating at a first end and a post strand terminating a second end, a splice formed through the first end, a sliding construct formed by the first end and the second end, wherein the sliding construct is configured to adjust the relative position of the splice and the anchor, wherein the knotless instability anchor construct extends along the channel and a threader loop secured around the hook with ends which extend through the splice and outside the threader assembly.
The closest prior art, Norton (US 20130190819 A1), teaches in the same field of endeavor a method for coupling the soft tissue to a bone, a threader assembly (handle assembly 204 and insertion device 202) comprising a cover (insertion device 202) and a back piece (handle assembly 204) with a removably attached threader arm (handle assembly 204), a hook (rim 230). However, the system of Norton does not disclose the knotless instability suture anchor construct as recited above. Specifically, Norton is silent regarding a threader loop, wherein the threader loop secures around the hook with ends, which extend through the splice and outside the threader assembly. It would not have been obvious to modify the system of Norton to include a different suture anchor system, such as the suture construct taught by Napolitano above for claim 1 in order to overcome the deficiencies of the suture anchor of Norton, because it would not have been clear where the contact points would be for the suture construct of Napolitano on to the threader of Norton; moreover there is no motivation to modify Norton to include the suture construct of Napolitano.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Regarding the argument of “Napolitano does not teach or suggest the structural configuration of a splice loop as set forth in the amended claims, wherein there is no showing of a length of the loop strand extending within the interior” as stated in the rejection above the width of the splice loop extends coaxially around the loop strand, and the loop strand extends through it, therefore the loop strand extends within the interior of the loop strand as the splice loop is a part of the loop strand. Furthermore, the splice loop extends along the longitudinal axis via its width and extends along the length of the loop strand via the splice loop’s thickness; as stated above, the splice loop is a 3D structure and extends in all dimensions, and the claim as currently written does not require a specific amount of extension of splice loop along the loop strand. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                   

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771